 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   HEIDI LYNETTE STEVENS,                               Case No. 1:19-cv-00428-LJO-SAB

12                   Plaintiff,                           ORDER RE STIPULATION FOR SECOND
                                                          EXTENSION OF TIME TO FILE OPENING
13           v.                                           BRIEF

14   COMMISSIONER OF SOCIAL SECURITY,                     (ECF No. 15)

15                   Defendant.

16

17          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

18          1.      Plaintiff’s opening brief shall be filed on or before February 10, 2020;

19          2.      Defendant’s response to the opening brief shall be filed on or before March 11,

20                  2020; and

21          3.      Plaintiff’s reply, if any, shall be filed on or before March 26, 2020.

22
     IT IS SO ORDERED.
23

24 Dated:        January 7, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                      1
